Name: Council Decision (EU) 2017/594 of 21 March 2017 on the conclusion of a Protocol to the Partnership and Cooperation Agreement establishing a partnership between the European Communities and their Member States, of the one part, and the Republic of Uzbekistan, of the other part, amending the Agreement in order to extend the provisions of the Agreement to bilateral trade in textiles, taking account of the expiry of the bilateral textiles Agreement
 Type: Decision
 Subject Matter: international affairs;  leather and textile industries;  Asia and Oceania;  international trade;  European construction
 Date Published: 2017-03-28

 28.3.2017 EN Official Journal of the European Union L 81/1 COUNCIL DECISION (EU) 2017/594 of 21 March 2017 on the conclusion of a Protocol to the Partnership and Cooperation Agreement establishing a partnership between the European Communities and their Member States, of the one part, and the Republic of Uzbekistan, of the other part, amending the Agreement in order to extend the provisions of the Agreement to bilateral trade in textiles, taking account of the expiry of the bilateral textiles Agreement THE COUNCIL OF THE EUROPEAN UNION, Having regard to the Treaty on the Functioning of the European Union, and in particular Article 207, in conjunction with Article 218(6)(a)(v) thereof, Having regard to the proposal from the European Commission, Having regard to the consent of the European Parliament (1), Whereas: (1) On 9 June 2010 the Council authorised the Commission to enter into negotiations with the Republic of Uzbekistan to amend the Partnership and Cooperation Agreement establishing a partnership between the European Communities and their Member States, on the one part, and the Republic of Uzbekistan, of the other part (2) (hereinafter the Agreement), so as to ensure that the principles which apply to trade in other goods are also extended formally to trade in textile products. These negotiations have been successfully concluded and the Protocol amending the Agreement by deleting Article 16, and all references thereto, was initialled on 1 July 2010. (2) In the framework of the negotiations it was agreed between both parties to carry out a clean-up exercise and to delete an obsolete technical provision that expired in 1998 and the corresponding Annex referring to it. (3) In accordance with Council Decision 2011/250/EU (3) the Protocol to the Partnership and Cooperation Agreement establishing a partnership between the European Communities and their Member States, of the one part, and the Republic of Uzbekistan, of the other part, amending the Agreement in order to extend the provisions of the Agreement to bilateral trade in textiles, taking account of the expiry of the bilateral textiles Agreement (hereinafter the Protocol), was signed on 7 April 2011, subject to its conclusion. (4) The Protocol should be concluded, HAS ADOPTED THIS DECISION: Article 1 The Protocol to the Partnership and Cooperation Agreement establishing a partnership between the European Communities and their Member States, of the one part, and the Republic of Uzbekistan, of the other part, amending the Agreement in order to extend the provisions of the Agreement to bilateral trade in textiles, taking account of the expiry of the bilateral textiles Agreement, is hereby approved on behalf of the Union (4). The text of the Protocol is attached to this Decision. Article 2 The President of the Council shall, on behalf of the Union, give the notification provided for in Article 2 of the Protocol. Article 3 This Decision shall enter into force on the day of its adoption. Done at Brussels, 21 March 2017. For the Council The President E. SCICLUNA (1) The consent has been given on 14.12.2016. (2) OJ L 229, 31.8.1999, p. 3. (3) OJ L 106, 27.4.2011, p. 1. (4) The date of entry into force of the Protocol will be published in the Official Journal of the European Union by the General Secretariat of the Council.